Title: From George Washington to Timothy Pickering, 4 March 1782
From: Washington, George
To: Pickering, Timothy


                        
                            Sir,
                            Head Quars: Philada, March 4th 1782
                        
                        In reply to your letter of yesterday I have to observe. although I am not so particularly acquainted with the
                            different uses & conveniences of different kinds of water craft, as to be able to judge with accuracy of their
                            respective utility from my own knowledge, yet from the reasons you have given, I am induced to believe that the advantage
                            of Pettiangers over Batteaux & flat bottomed boats, in certain services, will more than counterbalance the
                            difference of expense, & that it would be expedient for them to be made use of in the manner you propose at West
                            Point & Kings ferry.
                        I am also of opinion that all things considered, it will be a saving to the public in the end, to raise a
                            company of watersmen for the purpose you suggest to be employed under the care of an active, faithful & skillful
                            Superintendant. who shall be immediately responsible for the preservation & repair of the boats in ordinary use as
                            well as others. That measure therefore will meet the approbation of Sir Your most Obdt Servant
                        
                            G. Washington.
                        
                    